957 So. 2d 1190 (2007)
SOUTHERN HERITAGE HARDWOOD FLOORING, INC., a Florida corporation, Appellant,
v.
SUNSTATE IMPORT EXPORT, INC., a Florida corporation, and Michael Fritz, Appellees.
No. 2D06-5213.
District Court of Appeal of Florida, Second District.
March 9, 2007.
Bernard H. Gentry and Natasha S.W. Rieger of Clark, Campbell & Mawhinney, P.A., Lakeland, for Appellant.
Stephen M. Teplin of Ruden, McClosky, Smith, Schuster & Russell, P.A., St. Petersburg, for Appellees.
LaROSE, Judge.
Southern Heritage Hardwood Flooring, Inc., challenges the trial court's order transferring its lawsuit against Sunstate Import Export, Inc., and Michael Fritz (collectively, Sunstate) from Polk County to Duval County. We have jurisdiction. See Fla. R.App. P. 9.130(a)(3)(A). We affirm the transfer without discussion. See Perez v. Ferrell, 932 So. 2d 388, 390-91 (Fla. 2d DCA 2006) (holding that where defendants' venue interests conflict, plaintiff may make final venue choice, but where there is no conflict, plaintiff may not defeat individual defendant's venue privilege). We write to address Sunstate's contention that Southern Heritage stipulated to the venue transfer and thus waived the issue for appeal.
Our record reflects no such stipulation. Rather, Southern Heritage agreed to transfer count five only after and because the trial court, over objection, ruled that it would transfer twelve of the thirteen counts in the complaint to Duval County. The trial court offered Southern Heritage the option of severing count five for trial in Polk County. See Perez, 932 So.2d at 391 (citing James A. Knowles, Inc. v. Imperial Lumber Co., 238 So. 2d 487, 488 (Fla. 2d DCA 1970)) (explaining that section 47.021, Florida Statutes (2005), gave defendant a venue privilege and section 47.041, Florida Statutes (2005), allowed trial court to order separate trials). Faced with trying only one count in Polk County after the trial court ruled that the remaining counts would be transferred to Duval County, Southern Heritage opted not to sever count five.
Affirmed.
DAVIS and CANADY, JJ., Concur.